LEHMAN, J.
On May 27, 1915, a judgment was entered in favor of the defendant in this action for the sum of $30 costs. At the same time a judgment was entered in favor of the plaintiff for the sum of $10 costs, which had been granted to him on a motion. On July 12, 1915, the defendant moved for an order setting off and deducting the $10 judgment from the $30 judgment. This motion was denied, on the ground that under the Municipal Court Act as then in force the court was without jurisdiction. On September 1, 1915, the new Municipal Court Act went into effect, and the defendant thereupon renewed his motion. The plaintiff now appeals from the order granting the motion.
*692The new Municipal Court Act specifically provides that “this act shall not be retroactive * * * ” (section 181), and it cannot be so construed as to give the court any additional power to amend or interfere with any judgment previously entered. The rights of the parties under such judgments were fixed by the statute then in force.
Order should be reversed, with $10 costs, to be offset against the judgment in defendant’s favor. All concur.